UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 99-30162
                                             Summary Calendar
                                             _______________

                                     MIYOKA S. CULPEPPER,
                                                                Plaintiff-Appellant,
                                                  VERSUS

                                         LA-I GAMING, et al.,
                                                                Defendants,
                                HOLLYWOOD PARK, INC.,
                        doing business as Boomtown Casino-Westbank,
                                                                Defendant-Appellee.
                                      _________________________

                              Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                           (97-CV-184-K)
                                   _________________________

                                            November 23, 1999

Before HIGGINBOTHAM, SMITH, and                         manager of the casino where she worked as a
  BARKSDALE, Circuit Judges.                            waitress.
PER CURIAM:*                                               Following the presentation of Culpepper’s
                                                        evidence in the bench trial, the defendants
   Miyoka Culpepper appeals the dismissal of            moved for judgment on partial findings
her sexual harassment claims. Finding no                pursuant to FED. R. CIV. P. 52(c); the court
error, we affirm.                                       granted the motion and dismissed the claims.
                                                        On appeal, Culpepper challenges only the
                       I.                               finding of no hostile work environment.
   Culpepper sued LA-I Gaming and
Hollywood Park, Inc., under title VII, alleging                              II.
sexual harassment and retaliatory discharge.               We review findings in a dismissal pursuant
Specifically, she pointed to the actions of one         to rule 52(c) only for clear error. See
of her supervisors, Eric Nash, who was a                Southern Travel Club, Inc. v. Carnival Air
                                                        Lines, Inc., 986 F.2d 125, 128-29 (5th Cir.
                                                        1993); 9 JAMES W. MOORE ET AL., MOORE’S
     *
      Pursuant to 5TH CIR. R. 47.5, the court has       FEDERAL PRACTICE § 55.52[1] (Matthew
determined that this opinion should not be published    Bender 3d ed. 1999). “A factual finding is not
and is not precedent except under the limited           clearly erroneous as long as the finding is
circumstances set forth in 5TH CIR. R. 47.5.4.
plausible in the light of the record as a whole.”
United States v. Haas, 171 F.3d 259, 268 (5th
Cir. 1999); United States v. Brown, 7 F.3d
1155, 1159 (5th Cir. 1993).

    When issuing a judgment on partial
findings, a district court is not required to
draw any special inferences in favor of the
nonmoving party. See Emerson Elec. Co. v.
Farmer, 427 F.2d 1082, 1086 (5th Cir. 1970)
(holding that the court should resolve the case
on the basis of a preponderance of the
evidence). The court can enter a judgment on
partial findings even if the evidence, viewed in
a light most favorable to the plaintiff, makes a
prima facie case. See Id. at 1086 n.9.

   A claim of “hostile work environment”
must clear a high hurdle: “Conduct that is not
severe or pervasive enough to create an
objectively hostile or abusive work
environment SSan environment that a
reasonable person would find hostile or
abusiveSSis beyond Title VII’s purview.”
Oncale v. Sundowner Offshore Servs., Inc.,
523 U.S. 75 (1998) (quoting Harris v. Forklift
Sys., Inc., 510 U.S. 17, 21 (1993)). The
district court properly applied this standard,
taking account of all the allegedly
discriminatory conduct and of the fact that
much of it was during a consensual
relationship.

    In light of the standard of review and of the
evidence in the recordSSincluding Culpepper’s
admissions that most of Nash’s actions were
during a consensual relationship, and including
the fact that she never told Nash that his
advances were unwelcome nor sought
a s s is t a n c e o r p r o t e c t i o n f r o m
managementSSwe cannot say that the finding
that defendants’ actions did not create a hostile
working environment was clearly erroneous.

   AFFIRMED.




                                                     2